VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Sloan Company brought an action against Belenky and others to enjoin Belenky and others from taking possession of a certain storeroom in the Sloan Building. The action was brought on the theory of misrepresentation and fraud. Sloan had adopted a policy that only one tenant of a particular trade should be admitted into the block. The National Fixture Co. had a lease on the particular store room in question and their lease provided that the same should not be assigned without the consent, in writing; of the owner of the building.
After Belenky learned that Sloan would not permit another tailor in the building, he subsequently went to Sloan and advised him that he would like to carry on a clothing establishment. Through such representations, Sloan consented to the assignment. 'Belenky then immediately put on the window a fictitious name, “George White, Tailor.” Thereupon Sloan brought this action for a cancellation of this assignment and an injunction. An appeal was taken to the Court of Appeals and in entering a decree for plaintiff, the Court held:
1. As the landlord had a right to insist upon certain terms before he assigned a lease, which terms were well known to the Assigning Co. and to Belenky, misrepresentations were made *585for the purpose of deceiving the landlord and for this reason he is entitled to a cancellation of the assignment.
Attorneys — Rocker & Schwartz, for Sloan Co.; J. B. Dworkin and Howell, Roberts & Duncan, for Belenky; all of Cleveland.